DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Response to Arguments
Applicant's arguments filed 01/19/2022 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Specifically, without providing any argument or explanation, Applicant merely points to Poot ¶ [0119] (Remarks, p. 12) that Examiner previously cited in rejecting claim 26 to assert that the references do not teach the claims.
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25,27-30,33-35 and 38-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (U.S. Pat. App. Pub. No. US 20110262002 A1), in view of Vassigh et al. (U.S. Pat. App. Pub. No. US 20110193939 A1; hereinafter "Vassigh") and further in view of Poot et al. (U.S. Pat. App. Pub. No. US 20100302138 A1; hereinafter "Poot").

Regarding claim 21, Lee teaches a method comprising: 
creating, using one or more depth sensors, a three dimensional (3D) object of a user (Lee, ¶ [0032], depth camera system; Fig. 12A-C, ¶ [0123], 2D view of the 3D body model with and without the outline of the body model); 
Lee does not expressly teach, but Vassigh teaches:
mapping between the user and the 3D object, wherein the user is mapped to a similar location as the 3D object to allow the user to interact with the 3D object in a first-person editing perspective (Vassigh, ¶ [0107], user-based spatial mapping involves partial-body tracking (as in the arm and hand motions from the example above). For instance, a waving arm and hand, not movement from one side of the play space to the other, is what gets similar location as the 3D object to allow the user to interact with the 3D object in a first-person editing perspective (as if the user were inside of the 3D object or were the 3D object).” PGPUB, ¶ [0006]. Additionally, the specification also provides: “With body reference mapping, the modeling application 114 maps generally to the user's skeleton (e.g., use several joints along the line from the head to the foot, etc.) to a center line of the object (avatar).” PGPUB, ¶ [0026].), and at least a part of the user is inside of the 3D object (Vassigh, ¶ [0089], at step 610, the model is tracked by updating the person's location several times per second. As the user moves in the physical space, information from the depth camera system is used to adjust the skeletal model such that the skeletal model represents a person. In particular, one or more forces may be applied to one or more force-receiving aspects of the skeletal model to adjust the skeletal model into a pose that more closely corresponds to the pose of the human target in physical space.); 
causing presentation of the 3D object to the user (Vassigh, Fig. 1, ¶ [0062], the depth camera system 20, and computing environment 12 provide an 



animating the 3D object based on the gesture of the user (Vassigh, Fig. 1, ¶ [0062], the depth camera system 20, and computing environment 12 provide an application in which an avatar 197 on the display 196 track the movements of the user 8. For example, the avatar may raise an arm (i.e., animating) when the user raises an arm.).
Lee and Vassigh (hereinafter "Lee-Vassigh") are analogous because they are directed at motion capture. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide an easy and intuitive way for the user to understand the relationship between his or her body and the objects on the display. Vassigh, ¶ [0105].
Lee-Vassigh does not expressly teach, but Poot teaches:
editing the 3D object by:

performing the edit operation on the 3D object based at least in part on a gesture of the user that is sensed by the one or more depth sensors (Poot, Fig. 2, ¶ [0034], the capture device 20 may be configured to capture video with depth information; Fig. 8, ¶ [0159], applying the modification user gesture captured by the capture device at 820)); and
Poot additionally also teaches:
causing presentation of the 3D object to the user (Poot, Fig. 8, ¶ [0159], applying to visual representation); and 
animating the 3D object based on a gesture of the user (Poot, Fig. 8, ¶ [0160], applying additional animation to the modified visual representation. Additionally, consider Poot, ¶ [0023], modify the animation of the captured motion such as playing a box game; ¶ [0056], the avatar’s motion can be controlled directly (e.g., animating) by mapping the avatar’s movement to those of the user’s movements; Fig. 6A, ¶ [0122], lengthening (i.e., movement) of the avatar's 615 a, 615 b limb 616 a (i.e., features) that 
Lee-Vassigh and Poot (hereinafter "Lee-Vassigh-Poot") are analogous because they are directed at object modelling and gesture based interaction. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been desirable that the system allow the user to interact with the onscreen visual representations to change proportions and customize appearance. Poot, ¶ [0003].

Regarding claim 22, Lee-Vassigh-Poot teaches the method as recited in claim 21, further comprising: 
determining a second edit operation to be performed on the 3D object (Poot, Fig. 8, ¶ [0159], identifying a modification gesture at 810; See treatment of claim 21 regarding edit operations. See also Poot, Fig. 6A, ¶ [0122], lengthening of the avatar's 615 a, 615 b limb 616 a that corresponds directly to the limb the user is moving in the physical space 601. Note: “second edit operation” is understood to mean an edit operation that is performed after, or subsequent to, the (first) “edit operation”. That is, the second edit operation does not exclude sculpting.); 

animating the 3D object based on the second gesture of the user (Poot, Fig. 8, ¶ [0160], applying additional animation to the modified visual representation. Additionally, consider Poot, ¶ [0023], modify the animation of the captured motion such as playing a box game), wherein the animating the 3D object includes moving the features of the 3D object based on movement of the gesture of the user (Poot, ¶ [0056], the avatar’s motion can be controlled directly (e.g., animating) by mapping the avatar’s movement to those of the user’s movements; Fig. 6A, ¶ [0122], lengthening (i.e., movement) of the avatar's 615 a, 615 b limb 616 a (i.e., features) that corresponds directly to the limb the user is moving in the physical space 601; also consider, Poot, ¶ [0130], with respect to the user's walking motion in the physical space, the elephant's left legs may move in response to the user's left leg movement and the elephant's right legs may move in response to the user's right leg movement).

Regarding claim 23, Lee-Vassigh-Poot teaches the method as recited in claim 22, wherein the performing the second edit operation includes: 
selecting at least a portion of a surface of the 3D object based on a first part of the second gesture of the user (Poot, ¶ [0123], opening the hand 634 (i.e., 
modifying the at least a portion of the surface of the 3D object based on a second part of the second gesture of the user (Poot, ¶ [0123], gesture 603 (i.e., second part of the second gesture) to modify identified body part).

Regarding claim 24, Lee-Vassigh-Poot teaches the method as recited in claim 21, further comprising determining the mapping prior to performing the edit operation (Lee, Fig. 11A-C, ¶ [0115], FIG. 11B depicts an example of searching (i.e., determining mapping) for an arm extremity as set forth in step 736 of FIG. 7D. The one or more vectors defined in FIG. 11A are traversed to identify candidate locations for the hand position, and to define a score for each candidate position. Each circle represents an evaluated hand position, as a simplified example. See also Vassigh, Fig. 6b, ¶ [0124], similarly, step 622 includes processing data from user movement in the second zone. This data can include coordinates in a coordinate system of the second zone, where the coordinates represent a position of the same user's hand, at the same point in time, as in step 620. Step 624 includes selecting a most appropriate zone.).

Regarding claim 25, Lee-Vassigh-Poot teaches the method as recited in claim 21, wherein the 3D object is an avatar (Lee, ¶ [0032], avatar).

Regarding claim 27, Lee-Vassigh-Poot teaches the method as recited in claim 21, further comprising: 

wherein the animating the 3D object includes moving the features of the 3D object based on movement of the body parts of the user (Poot, ¶ [0056], the avatar’s motion can be controlled directly (e.g., animating) by mapping the avatar’s movement to those of the user’s movements; Fig. 6A, ¶ [0122], lengthening (i.e., movement) of the avatar's 615 a, 615 b limb 616 a (i.e., features) that corresponds directly to the limb the user is moving in the physical space 601. Also consider, Poot, ¶ [0130], with respect to the user's walking motion in the physical space, the elephant's left legs may move in response to the user's left leg movement and the elephant's right legs may move in response to the user's right leg movement.).

Regarding claim 28, Lee-Vassigh-Poot teaches the method as recited in claim 21, further comprising: storing the 3D object for access by another computing device (Poot, ¶¶ [0058] - [0060], saved user profiles storing, among other things, models that are available via an application or be available system-wide (that can be accessed by another device)).

Regarding claim 29, Lee-Vassigh-Poot teaches the method as recited in claim 23, further comprising: 
receiving a selection of an existing 3D object (Poot, ¶ [0117], hair color, skin, clothing, and accessories as existing 3D objects available for avatar), and 


Regarding claim 30, Lee-Vassigh-Poot teaches the method as recited in claim 29, further comprising obtaining the existing 3D object by scanning a real world object using the one or more depth sensors (Poot, ¶ [0115], image data may include a depth image or an image from a depth camera 608 and/or RGB camera, or an image on any other detector; ¶ [0118], hair color, skin, clothing, and other detected features of the user 602 may be added to the model).

Regarding claim 33, see treatment of claim 21. Additionally, Lee-Vassigh-Poot teaches:
one or more processors (Lee, ¶ [0048], processor); and
memory to store computer readable instructions (Lee, ¶ [0048], memory storing instructions to be executed by processor).

Regarding claim 34, see treatment of claim 22.

Regarding claim 35, see treatment of claim 23.

Regarding claim 38, see treatment of claim 25.

Regarding claim 39, see treatment of claims 21 and 33.

Regarding claim 40, see treatment of claim 22.

Regarding claim 41, Lee-Vassigh-Poot teaches the method as recited in claim 21, wherein 
the gesture of the user pushes against a surface of the 3D object based on the at least the part of the user being inside of the 3D object (Poot, ¶ [0047], the user may make a squashing gesture (i.e., pushing against) around the base of his or her head; ¶ [0122], gesture for lengthening a specific limb of an avatar could be a vigorous shaking (i.e., pushing against 3D object’s surface) of that same body part in the physical space. Vassigh, ¶ [0089], at step 610, the model is tracked by updating the person's location several times per second. As the user moves in the physical space, information from the depth camera system is used to adjust the skeletal model such that the skeletal model represents a person. In particular, one or more forces may be applied to one or more force-receiving aspects of the skeletal model to adjust the skeletal model into a pose that more closely corresponds to the pose of the human target in physical space. For broadest reasonable interpretation purposes and without importing limitations from the specification into the claim (MPEP §§ 2111 and 2111.01), the specification provides: “The mapping may be a body reference mapping where the user is mapped to a similar location as the 3D object to allow the user to interact with the 3D object in a first-person maps generally to the user's skeleton (e.g., use several joints along the line from the head to the foot, etc.) to a center line of the object (avatar).” PGPUB, ¶ [0026].), and 
the animating of the 3D object modifies a shape of a head of the 3D object based on the gesture (Poot, Fig. 6A, ¶ [0047], The user may make a squashing gesture around the base of his or her head. The corresponding squashing head modification gesture may be recognized, and result in displacing the volume of the avatar's head into a long shape, giving the avatar an elongated and skinnier head. Note: the claim does not specify which way the user is required to push against the 3D model, as long as the user is mapped to be “inside” of the object.).

Claims 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee-Vassigh-Poot, and further in view of Hildreth (U.S. Pat. App. Pub. No. US 20090228841 A1).

Regarding claim 31, Lee-Vassigh-Poot teaches the method as recited in claim 22.
Lee-Vassigh-Poot does not expressly teach, but Hildreth teaches wherein the determining the second edit operation includes identifying a tool based on object recognition or based on the second gesture (Hildreth, Fig. 3, ¶ [0059], determining an 
Lee-Vassigh-Poot and Hildreth (hereinafter "Lee-Vassigh-Poot-Hildreth") are analogous because they are directed at user gestures. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to allow for capturing a user’s gesture in free space with a camera, recognizing the gesture, and using the gesture as a user input to manipulate a computer-generated image. Hildreth, ¶ [0003].

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee-Vassigh-Poot, and further in view of Polzin et al. (U.S. Pat. App. Pub. No. US 20100303289 A1; hereinafter "Polzin").

Regarding claim 32, Lee-Vassigh-Poot teaches the method as recited in claim 21.
Lee-Vassigh-Poot does not expressly teach, but Polzin teaches further comprising: receiving a voice command using a microphone, wherein the determining the edit operation or the performing the edit operation is based at least partly on the voice command (Polzin, ¶ [0278], the user also uses his augmented, distinguish or clarify a gesture (which can be an editing gesture, especially when combined with the features of Lee-Vassigh-Poot). In this embodiment, operation 807 comprises receiving voice data and determining that a combination of the data and the voice data is indicative of the gesture; ¶ [0058], microphone).
Lee-Vassigh-Poot and Polzin (hereinafter "Lee-Vassigh-Poot-Polzin") are analogous because they are directed at object tracking. It would have been obvious .

Claim 36 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee-Vassigh-Poot, and further in view of Pryor et al. (U.S. Pat. App. Pub. No. US 20080122786 A1; hereinafter "Pryor").

Regarding claim 36, Lee-Vassigh-Poot teaches the system as recited in claim 33.
Lee-Vassigh-Poot does not expressly teach, but Pryor teaches wherein the determining the edit operation is based at least in part on identification of a tool held by the user and detected by the one or more depth sensors (Pryor, Fig. 7, optical based computer input (using a camera system); Fig. 2b, ¶ [0206], see examples of different tools being used such as a long stem tool or the curved stem tool; ¶ [0209], small paint brush can act as a brush or tip of a drill; Figs. 3a and 3b, ¶ [0242], target tools such as drills, knives, trowel, and scalpels. Note Lee’s depth camera system in Lee ¶ [0032],).
Lee-Vassigh-Poot and Pryor (hereinafter "Lee-Vassigh-Poot-Pryor") are analogous because they are directed at 3D modelling. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to give the user tactile and visual feedback as to how the motion, location, and orientation of the tool will affect the application computer program. Pryor, ¶ [0243].

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee-Vassigh-Poot, and further in view of Carr et al. (U.S. Pat. App. Pub. No. US 20130124149 A1; hereinafter "Carr").

Regarding claim 37, Lee-Vassigh-Poot teaches the system as recited in claim 33.
Lee-Vassigh-Poot does not expressly teach, but Carr teaches wherein the computer readable instructions that, when executed on the one or more processors, cause the one or more processors to perform acts further comprising: creating the 3D object using at least one of voxel modeling or implicit surface modeling (Carr, ¶¶ [0050] and [0059], implicit surface fitting/modeling).
Lee-Vassigh-Poot and Carr (hereinafter "Lee-Vassigh-Poot-Carr") are analogous because they are directed at object modeling. It would have been obvious to a person of ordinary skill in the art at the time of the claimed subject matter to combine the cited references. One of the reasons would have been to create editable feature curves for a multi-dimensional geometric model, for example. Carr, ¶ [0009].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU NGUYEN/Primary Examiner, Art Unit 2619